DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5-10, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the recess portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  This will be read as “the at last one recess portion”.
	Claim 2 recites “the recess portion is deeper than the thickness of the device layer” in lines 1-2.  This attempts to claim an apparatus component depending upon a characteristic of a material being worked upon.  An apparatus of the prior art meets a claimed apparatus if the apparatus of the prior art is functionally capable of working upon a material claimed, even if the prior art does not teach the material.  Because the apparatus claimed could perform work upon a device layer having any indefinite thickness, the depth of the recess portion required in order to meet the claim is not defined.
5 recites the limitation "the plurality of suction hole portions provided in each recess portion" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the plurality of suction hole portions provided in the peripheral portion" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the plurality of suction hole portions provided in the rib" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the fixing hole portion" in line 5.  There is insufficient antecedent basis for this limitation in the claim.


Allowable Subject Matter
Claims 1, 3-4, and 11-20 allowed.
Claims 2 and 5-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art teaches debonding apparatus comprising suction plates upon which a laminate may be seated in order to be secured during processing.  The prior art discloses suction cup lifting members utilized to lift a top layer of a laminate being debonded.  Such apparatuses are disclosed by EWONIUK et al. (US 2017/0115476), YU et al. (Us 2018/0145255), OHNO et al. (US 2015/0319893), EBATA et al. (US 2011/0198040), KERDILES et al. (US 7,187,162), YANG et al. (US 2017/0113448), CHOI et al. (US 2016/0214367), LEE et al. (US 2015/0217557), and HAYASE (US 5,447,596).  However, the prior art of record does not teach a debonding apparatus as claimed comprising a suction plate upon which a laminate being processed may be seated, wherein the suction plate comprises a plurality of suction .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605. The examiner can normally be reached 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745